{¶ 67} In concur in the majority's analysis and disposition of appellant's second and third assignments of error. I further concur in the majority's disposition of appellant's fourth assignment of error except as it relates to the appellant's conviction for felonious assault.
 {¶ 68} I respectfully dissent from the majority's analysis and disposition of appellant's first assignment of error. I fail to see how the fact appellant "locked in on" Officer Coe, or "squared off at her" is quantifiably different from pointing a handgun at another as occurred in Brooks. Absent additional evidence as to appellant's intention as was found in Brooks andGreen, I find the evidence in the case sub judice insufficient to constitute felonious assault under Brooks.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Delaware County Court of Common Pleas, Delaware County, Ohio, is affirmed. Costs assessed to Appellant.